Citation Nr: 1013250	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
August 1970.  He died in October 2004, and the appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This case was previously remanded by the Board in June 2008 
in order to schedule the appellant for a Board hearing.  The 
appellant did not report for the hearing, and she has not 
requested a new hearing.  Therefore, her hearing request is 
deemed withdrawn.

In November 2008, the Board requested an opinion from the 
Veterans Health Administration (VHA) regarding the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  See 38 C.F.R. § 20.901 
(2009).

This case was also remanded in September 2009 following the 
appellant's submission of new evidence with instructions to 
remand the claim for consideration of this evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).  The case has subsequently been returned to the 
Board for further appellate review.

Following the most recent RO adjudication, the appellant 
submitted additional evidence to the Board.  Her 
representative waived initial review of this evidence by the 
agency of original jurisdiction.  See id.




FINDINGS OF FACT

1.  The official death certificate shows that the Veteran 
died in October 2004 and that the immediate cause of death 
was metastatic head and neck cancer.

2.  The Veteran served on active duty in Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

3.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's metastatic head and 
neck cancer is etiologically related to his in-service 
exposure to Agent Orange.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, the Veteran's in-
service Agent Orange exposure contributed substantially and 
materially in causing his death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009)).  In addition, VA published regulations, which were 
created for the purpose of implementing many of the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

In light of the favorable decision as it relates to the 
issue of entitlement to service connection for the cause of 
the Veteran's death, any error by VA in complying with the 
requirements of VCAA as to this issue is moot.

II.  Cause of Death

The claimant is the Veteran's widow who is requesting 
entitlement to service connection for the cause of the Veteran's 
death.  The Veteran died in October 2004 from what his 
Certificate of Death describes as "metastatic head and neck 
cancer."  The appellant contends that this cancer was caused by 
the Veteran's exposure to Agent Orange during service.

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or 
the result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(2)(3).

As discussed in the September 2009 Board decision, the 
Veteran had a pending claim of entitlement to service 
connection for metastatic head and neck cancer at the time 
of his death.  Accrued benefits were denied in the September 
2009 Board decision because the evidence that was on file at 
the time of his death did not demonstrate that the Veteran's 
metastatic head and neck cancer had its onset in service or 
was etiologically related to any incident, disease, or 
exposure during the Veteran's active service.  The Board 
emphasizes that accrued benefits can only be awarded on the 
basis of the evidence in the file at the date of death.  See 
38 C.F.R. § 3.1000(a), (d)(4) (2009).  Therefore, VA was 
unable to consider evidence that was submitted by the 
appellant or the Veteran's doctors following the Veteran's 
death for purposes of the accrued benefits claims, and VA 
could not conduct its own evidentiary development for 
accrued benefits purposes.  No such restriction, however, 
governs the cause of death claim.  Consequently, 
consideration of evidence that was added to the record 
following the Veteran's death is now permitted.

As noted above, the appellant essentially claims that the 
Veteran's in-service exposure to Agent Orange either caused 
or substantially contributed to her husband's death.  She 
has also advanced a presumptive theory of service connection 
based on the belief that the Veteran's head and neck cancer 
had metastasized from a respiratory cancer. 

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto stipulate the diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Applicable regulations also provide that a Veteran who 
served on active duty in Vietnam during the Vietnam era is 
presumed to have been exposed to Agent Orange or similar 
herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board 
notes that VA has verified the Veteran's active duty service 
from October 1966 to August 1970 and that his military 
service includes time spent in the Republic of Vietnam.  He 
is therefore presumed to have been exposed to Agent Orange.

The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  This presumption is expressly noted not to apply to 
oral, nasal, and pharyngeal cancers.  Id.

Notwithstanding the above, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

The Board notes that it cannot make its own independent 
medical determinations, and it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  Thus, the resolution of this claim is 
dependent upon the medical opinions of record.  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that an appellant need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail.  The Court has also stated, 
'It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim.'  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A September 2004 CT/PET scan states that the Veteran had a 
history of "Lung cancer, recurrence August 2004."  The 
appellant has also submitted signed statements from herself 
and her sister corroborating that the Veteran was told he 
had lung cancer.  

A February 2005 opinion from Dr. R.R.P, the Veteran's 
oncologist, notes that the Veteran "was diagnosed with a mass in 
his left neck that was biopsy proven to be poorly differentiated 
carcinoma with some neuroendocrine features.  The history 
suggested that this was a tumor akin to small cell cancer of the 
lung."  Dr. RRP further noted that "it was certainly a tumor of 
the aerodigestive tract and it behaved like a small cell cancer 
of the lung."  Dr. RRP found it "quite possible that the toxins 
in Agent Orange or other toxins that [the Veteran] was exposed 
to at that time could have been responsible for the upper 
aerodigestive tract tumor."

A February 2005 opinion from Dr. E.J.D., the Veteran's head and 
neck surgeon, stated that the Veteran "contracted and ultimately 
died from an upper respiratory tract cancer which originated in 
the left tonsil.  The tonsils are part of the upper aero-
digestive tract."  Dr. EJD noted that several of his other 
patients with similar cancers in this region of the body were 
exposed to Agent Orange during service.  

A February 2005 opinion from Dr. F.C.W., the Veteran's radiation 
oncologist, stated that the Veteran was a "life-long non-smoker, 
who presented with a mass in his left neck that proved to be 
poorly-differentiated carcinoma with some neuroendocrine 
features of the left jugulodigastric lymph nodes."  Dr. FCW 
further stated that, while the primary site was never proven 
pathologically, a PET scan suggested the primary site to be in 
the left base of the tongue.  Dr. FCW noted that "the 
respiratory epithelium in the base of tongue is continuous with 
respiratory epithelium of the entire upper aerodigestive tract 
and certainly any inhaled pollutants (cigarette smoke or Agent 
Orange) filter onto these areas."  Dr. FCW concluded that he 
"could certainly state that this equivocally was a cancer of the 
upper respiratory tract."  

A March 2006 opinion from Dr. M.H., Head of Hematology and 
Medical Oncology at the Portland VA Medical Center, stated that 
"[t]he weight of evidence indicates the primary site was most 
likely the left tonsil or left base of tongue."  He stated that, 
while there could have also been an unknown primary site, "there 
is no definitive clinical or pathological evidence that the 
primary site was the lung, bronchus, larynx, or trachea."  Dr. 
MH expressly opined that the Veteran's cancer, noted as 
aerodigestive tract carcinoma, is not related to Agent Orange 
exposure.  He included the following explanation of his opinion:

The aerodigestive tract includes the oral cavity, pharynx, 
larynx, trachea, lung, esophagus, and stomach.  Certain 
inhaled/orally ingested carcinogens (e.g. tobacco smoke) 
are associated with increased incidence of cancers of the 
entire aerodigestive tract as the tissues of all these 
organs receive similar or quantitatively related exposures.  
In the case of Agent Orange, an increased risk of cancer 
has been found for certain parts of the aerodigestive 
tract: lung, bronchus, larynx, or trachea.  From a 
biological sense it would seem that Agent Orange exposure 
would also increase the risk of oral cavity and 
supraglottic cancers (base of tongue, epiglottis, pyriform 
sinus).  However, from an administrative standpoint, Agent 
Orange exposure has only been found to be associated with 
an increased risk of cancers of the lung, bronchus, larynx, 
or trachea.

A May 2008 letter from Dr. RRP stated the following: 

[The Veteran] presented with a mass in the tonsil with 
lymph nodes in the neck which on biopsy showed a small 
cell carcinoma with neuroendocrine features.  This type 
of histology is more consistent with a small cell lung 
cancer than a primary head and neck cancer.  It is not 
unusual to encounter such small cell cancers in various 
parts of the body outside the lung and they are 
generally treated as a small cell lung cancer.  Many 
times the small cell primary in the lung cannot be 
accessed due to the inaccessible nature of lung tissue, 
or even seen on scans due to the small size.  These 
patients are generally treated as stage IV or extensive 
stage small cell lung cancer.  There is no controversy 
regarding this.

After initially responding to treatment with various 
chemotherapy regimens for small cell lung cancer, the 
Veteran had a relapse and passed away.  The Dr. RRP noted 
that relapses for small cell lung cancer were common. 

Dr. RRP stated that "The cause of [the Veteran's] cancer 
obviously could not be definitely determined," and noted 
risk factors of smoking, asbestos exposure, and other 
environmental toxins such as silica.  He essentially ruled 
out these other causes because the Veteran was a nonsmoker 
with no significant exposure to asbestos or silica.  The 
examiner found it "quite possible and even probable that 
Agent Orange exposure during [the Veteran's] duty in Vietnam 
could have been the triggering event that caused his small 
cell lung cancer."  The oncologist noted that the Veteran's 
radiation oncologist was of the same opinion and concluded 
that "It will never be known with certainty, but there is 
enough circumstantial probability in my humble opinion, that 
his devastating disease was a result of his exposure to 
Agent Orange."  

In November 2008, the Board sought a VHA opinion with 
respect to the question of whether the Veteran's metastatic 
head and neck cancer originated in his lungs, bronchus, 
larynx, or trachea.  The examiner was also asked to opine on 
the likelihood that the Veteran's cancer was related to his 
in-service Agent Orange exposure.

The February 2009 VHA opinion, which was written by Dr. 
K.M.A., a hematologist/oncologist, states that the poorly 
differentiated tumor with neuroendocrine features that was 
shown on initial surgery "is small cell "LIKE" but NOT small 
cell, so looking for a lung primary proved to be futile."  
He stated that subsequent to surgery in April 2004, the 
Veteran's cancer "was firmly diagnosed as a squamous cell 
cancer and was similar to the original specimen."  He noted 
that "Immunohistochemistries were applied and were not 
compatible with a small cell neoplasm."  He further stated 
that "The PET/CT only identified disease in the left neck 
and ... this is in related and adjacent epithelial tissue, but 
it is not lung, bronchus, laryngeal or tracheal neoplasm but 
rather a head and neck neoplasm that is not considered 
related to agent orange."  In providing this opinion, Dr. 
KMA noted that the Veteran's tumor was, with a reasonable 
degree of medical certainty a squamous cell carcinoma of the 
head and neck with metastasis to necrotic neck nodes, which 
are characteristic of head and neck primary tumors.  He 
stated that small cell carcinoma would be very usual for a 
nonsmoker.  He also stated that, "Being a [head and neck] 
cancer I would go by the governments [sic] decision NOT to 
consider this agent orange related."  He also noted that the 
opinions that were already of record did not take into 
consideration the necrosis, the Veteran's non-smoking 
status, and the neck pathology that shows a squamous cell 
carcinoma.

A June 2009 letter from Dr. EJD stated that he, Dr. FCW, and 
Dr. RRP were very puzzled by the Veteran's "poorly 
differentiated carcinoma with neuroendocrine features."  He 
urged reconsideration of the appellant's claim for three 
reasons.  First, he noted that the site of the Veteran's 
primary was presumed but never proven, so "It will be 
impossible to know whether or not this was actually a lung 
cancer metastasizing to the neck."  Second, he found that 
the neuroendocrine features of the Veteran's tumor "are 
clearly not the usual head and neck squamous cell carcinoma 
which classically arises from a primary site located on 
mucous membrane in the mouth or throat.  Such classic 
primary was not seen.  The neuroendocrine featured are 
similar to small cell lung cancer and his chemotherapeutic 
treatment was a regimen used for small cell cancer of the 
lung."  He also noted that Dr. RRP had found the response of 
the Veteran's tumor to be similar to lung cancer.  Third, he 
noted that the Veteran was a lifelong nonsmoker, and 
"Squamous cell carcinoma of the head and neck is clearly 
associated with smoking."

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
his of her knowledge and skill in analyzing the data, and 
his or her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000).  The U.S. Court of Appeals for Veterans Claims has 
expressly declined to adopt a 'treating physician rule' 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri, supra.

Having reviewed these etiology opinions, the Board concludes 
that there is an approximate balance of positive and 
negative evidence regarding the question of whether the 
Veteran's cancer was caused by his in-service exposure to 
Agent Orange.  

As discussed, Dr. RRP has opined in support of the 
appellant's claim that the Veteran's tumor behaves more 
consistently like small cell lung cancer than a primary head 
and neck cancer and that this cancer was a result of his 
Agent Orange exposure.  Dr. FCW believes the tumor 
originated in the left base of the tongue and may be 
characterized as a respiratory cancer since it is in the 
upper respiratory tract.  He suggests a relationship between 
the Veteran's cancer and his Agent Orange exposure because 
inhaled pollutants such as Agent Orange certainly filter 
onto the respiratory epithelium in the base of the tongue.  
Dr. EJD initially opined that the Veteran's tumor originated 
in the left tonsil and characterized this as an upper 
respiratory tract cancer.  He observed having seen similar 
cancers in several other patients who had been exposed to 
Agent Orange.  In June 2009, he noted similarities in the 
features, course of treatment, and response to treatment 
between the Veteran's tumor and small cell lung cancer.  He 
further noted that the Veteran was a lifelong non-smoker.

On the other hand, Dr. MH found that the Veteran's primary 
cancer site was most likely the left tonsil or left base of 
tongue, not the lung bronchus, larynx, or trachea.  He also 
opined that the Veteran's cancer, which was noted as 
aerodigestive tract carcinoma, is not related to Agent Orange 
exposure.  As noted above, however, this opinion appears to be 
based upon the regulations pertaining to presumptive service 
connection and does not clearly refute the appellant's claim on 
a direct basis.  Dr. KMA opined that the Veteran had a squamous 
cell cancer.  He characterized it as a head and neck neoplasm 
that is not related to Agent Orange.

As discussed, the Board cannot make its own independent 
medical determinations, and it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  See Rucker, supra.  In this 
regard, the Board notes that all of the pertinent etiology 
opinions of record were prepared by medical professionals 
who had the opportunity to review the Veteran's relevant 
medical history prior to forming an opinion.  While, as 
noted above, greater weight is not given to the opinions of 
the Veteran's physicians solely by virtue of their having 
regularly treated the Veteran, the Board does note that the 
letters from these physicians demonstrate their in depth 
knowledge of the Veteran's pertinent medical history.  In 
essence, the Veteran's physicians were highly familiar with 
the Veteran's pertinent medical history, as they themselves 
had authored most of his medical records, and were able to 
provide probative medical opinions in the matter at hand.

The Board further notes that the Veteran's doctors were a 
radiation oncologist, a medical oncologist, and a head and 
neck surgeon whose opinions were informed by their 
specialized knowledge of their particular fields.  The VA 
examiners were physicians of hematology and oncology.  The 
Board thus finds that all of these doctors were highly 
qualified to review the Veteran's medical records and opine 
as to the primary site of his metastatic head and neck 
cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that all of the physicians have submitted 
medical opinions that thoroughly explain their supporting 
rationale in terms of both the facts of the Veteran's case 
and the pertinent medical principles at issue.  

Consequently, the Board finds that the record is in relative 
equipoise as to whether there is an etiological relationship 
between the Veteran's in-service exposure to Agent Orange 
and his head and neck cancer.  More specifically, the Board 
finds that a preponderance of the evidence is against a 
finding that the Veteran's head and neck cancer metastasized 
from his lung.  However, the Board further finds that the 
competent medical evidence of record demonstrates it is at 
least as likely as not that the Veteran's head and neck 
cancer, as an aerodigestive cancer, developed as a result of 
his in-service exposure to Agent Orange.

Thus, the overall record is in relative equipoise as to 
whether a service-connected disability caused or 
substantially contributed to the Veteran's death.  
Therefore, resolving reasonable doubt in favor of the 
appellant, the Board finds that a grant of service 
connection for the cause of the Veteran's death is 
warranted.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


